In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                       No. 11-750V
                                      March 29, 2013
                                     Not for Publication

*****************************
MELANIE ROUSH, as the Parent and Natural                *
Guardian of SAVANNA SIMMONS, an Infant,                 *
                                                        *
                                Petitioner,             *
                                                        *
        v.                                              * Failure to prosecute; no expert
                                                        * opinion; no response to order
                                                        * to show cause
SECRETARY OF HEALTH                                     *
AND HUMAN SERVICES,                                     *
                                                        *
                                Respondent.             *
 * * * * * * * * * * * * * * * * * * * * * * * * * * * **
Melanie Roush, New Holland, OH, for petitioner (pro se).
Jennifer L. Reynaud, Washington, DC, for respondent.


MILLMAN, Special Master

                                          DECISION1




       1
          Because this unpublished decision contains a reasoned explanation for the special
master’s action in this case, the special master intends to post this unpublished decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of
2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade
secrets or commercial or financial information that is privileged and confidential, or medical or
similar information whose disclosure would constitute a clearly unwarranted invasion of privacy.
When such a decision is filed, petitioner has 14 days to identify and move to redact such
information prior to the document’s disclosure. If the special master, upon review, agrees that
the identified material fits within the banned categories listed above, the special master shall
redact such material from public access.
       On November 8, 2011, petitioner filed a petition for compensation under the National

Childhood Vaccine Injury Act of 1986, 42 U.S.C. § 300aa–10-34 (2006), on behalf of her

daughter Savanna Simmons, alleging that Gardasil, Menactra, DTaP, Varicella, and Flu Mist

vaccines caused Savanna an allergic reaction and epilepsy.

       Although initially represented by counsel, petitioner became pro se on August 24, 2012.

       A telephonic status conference was held with petitioner and respondent’s counsel on

October 24, 2012, during which petitioner stated she had contacted another attorney and was

going to send the medical records to him. The undersigned set up another status conference with

petitioner and respondent’s counsel for January 9, 2013. This was with the consent of petitioner

as well as respondent’s counsel.

       On January 9, 2013, petitioner failed to appear for the scheduled telephonic status

conference.

       On January 9, 2013, the undersigned issued an Order stating that petitioner shall contact

the undersigned’s law clerk by January 31, 2013 to set up another status conference. If petitioner

failed to contact the law clerk by January 31, 2013, petitioner should expect the undersigned to

issue an Order to Show Cause why this case should not be dismissed.

       Petitioner failed to contact the undersigned’s law clerk.

       On February 28, 2013, the undersigned issued an Order to Show Cause why this case

should not be dismissed and gave petitioner until March 18, 2013 to respond.

       Petitioner failed to respond to the undersigned’s Order to Show Cause. This petition

must be dismissed for failure to prosecute.

                                         DISCUSSION




                                                2
       To satisfy her burden of proving causation in fact, petitioner must prove by preponderant

evidence” (1) a medical theory causally connecting the vaccination and the injury; (2) a logical

sequence of cause and effect showing that the vaccination was the reason for the injury; and (3) a

showing of a proximate temporal relationship between vaccination and injury.” Althen v. Sec’y

of HHS, 418 F.3d 1274, 1278 (Fed. Cir. 2005). In Althen, the Federal Circuit quoted its opinion

in Grant v. Sec’y of HHS, 956 F.2d 1144, 1148 (Fed. Cir. 1992):

               A persuasive medical theory is demonstrated by “proof of a logical
               sequence of cause and effect showing that the vaccination was the
               reason for the injury[,]” the logical sequence being supported by
               “reputable medical or scientific explanation[,]” i.e., “evidence in
               the form of scientific studies or expert medical testimony[.]”

       Without more, “evidence showing an absence of other causes does not meet petitioners'

affirmative duty to show actual or legal causation.” Grant, 956 F.2d at 1149. Mere temporal

association is not sufficient to prove causation in fact. Id. at 1148.

       Petitioner must show not only that but for the vaccines, Savanna would not have had

epilepsy, but also that the vaccines were a substantial factor in bringing about her epilepsy.

Shyface v. Sec’y of HHS, 165 F.3d 1344, 1352 (Fed. Cir. 1999).

       Petitioner has not filed any expert report in support of her allegations. The undersigned

cannot rule in petitioner’s favor based solely on her allegations without supporting medical

records or medical opinion. 42 U.S.C. § 300aa-13(a)(1).

       Petitioner has failed to make a prima facie case of causation in fact. She has failed to

prosecute this case. This petition is hereby DISMISSED.

                                          CONCLUSION




                                                  3
       Petitioner’s petition is DISMISSED. In the absence of a motion for review filed

pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment herewith.2



IT IS SO ORDERED.

__________________
DATE                                                           Laura D. Millman
                                                                Special Master




       2
           Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party’s
filing a notice renouncing the right to seek review.


                                               4